UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Plaintiff,

v. Civil Action No. 1:04—cv-00798 (PLF)

ALL ASSETS HELD AT BANK JULIUS,

Baer & Company, Ltd, Guernsey
Branch, account number 121128, in the
Name of Pavlo Lazarenko et ai.,

Defendants In Rem.

 

MEMORANDUM OPlNION AND ORDER
This matter is before the Court on Claimant Pavel Lazarenko’s Motion For Leave
to File Under Seal [Dkt. 513}. On September 29, 2015, the Court issued a Memorandum

Opinion and Order [Dkt 462} granting another motion for leave to file under seal in this case

subject to, inter &, the following three conditions:

1. If the Court grants a motion for leave to file under seal any documents of
any nature, including motions and briefs, that contain confidential material, the party ﬁling the
sealed document shall also file on the public record a copy ofthe document in which the

conﬁdential material is redacted within ﬁve business days of the ﬁling ofthe sealed document.

2. Redactions to public copies of documents shall be made solely to the
extent necessary to preserve the confidentiality of the relevant information and in accordance

with the principles set forth in this Memorandum Opinion and Order.

3. Aiternatively, ifmand only ifmthe redactions are so extensive as to render
a particular document useless to the reader, the party shall ﬁle on the public record a notice of

the filing of the document under seal in its entirety.

The Court set those conditions with respect to the motion then under
consideration because sealed court proceedings are inconsistent with “this country's strong
tradition of access tojudiciai proceedings.” United States v. Hubbard, 650 F.2d 293, 317 n. 89
(DC. Cir. 1980). The Court explained that, as a general rule, the courts are not intended to be,
nor should they be, secretive places for the resolution of secret disputes. See, e.g., Nixon v.
Warner Communications, Inc., 435 US. 589, 597 (1978) (“It is clear that the courts ofthis
country recognize a general right to inspect and copy public records and documents, including
judicial records and documents”). Finally, the Court noted that, given the poiicy in favor of
public access, and the ease with which conﬁdential and potentially confidential information may

be redacted from documents before they are ﬁled publicly, this case can and should be open to

the public to the greatest extent possible. E Dkt. 462 at 1—2

Since issuing the September 29, 2015 Memorandum Opinion and Order, the
parties have complied with its conditions in subsequent motions for leave to ﬁle under seal
without the Court explicitly ordering them to do. §e_e, gag, Dkt. 470 at 2 (“in accordance with
this Court’s September 29, 2015 Order (ECF No. 462), Plaintiffwill file on the public record a
copy of [its motion], in which the confidential material will be redacted, within five business
days”); Dkt. 503 at 2 (“M12 Lazarenko will file a redacted version of [his motion] on PACER”).
The instant motion, however, contains no such language indicating compliance with the
September 29, 2015 Memorandum Opinion and Order. Because the Court’s business is the

public’s business, the Court will make compliance with the three conditions outlined above a

requirement for the instant motion as well as for all subsequent motions for ieave to ﬁle under

seal in this case.
Accordingly, it is hereby

ORDERED that Claimant Pavel Lazarenko’s Motion For Leave to File Under

Seal [Dkt. 513] is GRANTED; it is

FURTHER ORDERED that Claimant’s Supplemental Repiy and Objection to

Plaintist Use ofCiaimant’s _ [Dkt 513.1], the Deciaration of Ted w.

Cassman [Dkt. 513-2], Exhibit 1 to the Declaration of Ted W. Cassman {Dkt 5136], Exhibit 2
to the Declaration of Ted W. Cassrnan [Dkt 513-4], and Exhibit 3 to the Declaration of Ted W.

Cassman {Dkt 513-5] may be ﬁled under seal and the Clerk of the Court is directed to docket
them; it is
FURTHER ORDERED that within ﬁve business days Claimant shall ﬁle on the

pubiie record a copy of each of these documents in which he redacts conﬁdential material and

makes as few redactions as absolutely necessary; and it is

FURTHER ORDERED that all subsequent motions for leave to ﬁle under seal
that either party may ﬁle in this case comply with the three conditions set forth in this

Memorandum Opinion and Order.

 

SO ORDERED.
/s/
PAUL L. FRIEDMAN
DATE: December 9, 2015 United States District Court